TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 13, 2014



                                       NO. 03-13-00007-CV


                                   James Seth Hicks, Appellant

                                                  v.

               Chase Home Finance, LLC; Chase Texas Home Finance, LLC;
                       and JP Morgan Chase Bank, N.A., Appellees




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on July 3, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.